758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT ST. JOSEPH KEELING, PETITIONER-APPELLANT,v.N.W. MCMACKIN, SUPERINTENDENT, RESPONDENT-APPELLEE.
NO. 84-3954
United States Court of Appeals, Sixth Circuit.
2/14/85

ORDER
BEFORE:  JONES and KRUPANSKY, Circuit Judges; and BROWN, Senior Circuit Judge.


1
Petitioner appeals the district court's November 10, 1984, order dismissing his habeas corpus petition brought under 28 U.S.C. Sec. 2254.  Petitioner moves for in forma pauperis status and appointment of counsel on appeal.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of petitioner's briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner claims in his habeas corpus petition that he was denied effective assistance of counsel, the state failed to bring him to trial within a reasonable time, and his guilty plea was involuntary.  The district court dismissed the petition on the grounds that petitioner failed to exhaust his state remedies on the speedy trial claim.  We find that the district court did not err, and affirm for the reasons stated by the district court.


3
Accordingly, it is ORDERED that petitioner's motion for in forma pauperis status is granted, the motion for appointment of counsel is denied, and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).